                                                               kmp7299/MM
                                                               Return Date & Time:
                                                               April 30, 2020 at 09:05 AM


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 19-13952
IN RE:
                                                               NOTICE OF MOTION
Orville Chevon Collins,

                                              Debtor(s).
-----------------------------------------------------------X



                   PLEASE TAKE NOTICE, that upon the within application, the Chapter 13 Trustee
will move this court before the Honorable Cecelia G. Morris, Chief U.S. Bankruptcy Judge, at the
United States Bankruptcy Court, One Bowling Green New York, NY 10004, on April 30, 2020 at
09:05 AM, or as soon thereafter as counsel can be heard, for an Order pursuant to 11 U.S.C.
§1307(c) for cause, dismissing this Chapter 13 case and for such other and further relief as may
seem just and proper.
                   Responsive papers shall be filed with the Bankruptcy Court and served upon the
Chapter 13 Trustee, Krista M. Preuss, Esq., no later than seven (7) days prior to the hearing date
set forth above. Any responsive papers shall be in conformity with the Federal Rules of Civil
Procedure and indicate the entity submitting the response, the nature of the response and the
basis of the response.



Date: White Plains, New York
      March 3, 2020

                                                               /s/ Krista M. Preuss
                                                               KRISTA M. PREUSS, CHAPTER 13 TRUSTEE
                                                               399 KNOLLWOOD ROAD, STE 102
                                                               WHITE PLAINS, NY 10603
                                                               (914)328-6333
                                                               kmp7299/MM
                                                               Return Date and Time:
                                                               April 30, 2020 at 09:05 AM

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 19-13952
IN RE:

Orville Chevon Collins,
                                                               APPLICATION
                                       Debtor(s).
-----------------------------------------------------------X


TO THE HONORABLE, CECELIA G. MORRIS, CHIEF U.S. BANKRUPTCY JUDGE:


       KRISTA M. PREUSS, ESQ., Standing Chapter 13 Trustee in the above-captioned estate,
respectfully represents the following:

         1.        The Debtor filed a petition under the provisions of 11 U.S.C. Chapter 13 on
                   December 16,2019, and, thereafter, KRISTA M. PREUSS was duly appointed and
                   qualified as Trustee.

         2.        This is the Debtor’s third bankruptcy case. The Debtor’s first case, 15-36323 was
                   filed under Chapter 7 on July 20,2015. The Debtor received a Chapter 7 discharge
                   on December 14,2015. The Debtor’s second case, 18-36324 filed under Chapter
                   7 on August 08,2018. The Debtor was dismissed from Chapter 7 on March
                   08,2019.

         3.        The Debtor has failed to comply with 11 U.S.C. §521(a)(1) and Bankruptcy Rule
                   1007(b) in that the following required documents have not been filed:

                   a. official Form B22C (CMI), Statement of Monthly Income and Disposable
                      Income pursuant to 11 U.S.C. §521(a)(1)(B)(v);

                   b. complete schedules of assets and liabilities pursuant to 11 U.S.C.
                      §521(a)(1)(B)(i);

                   c. schedules I and J pursuant to 11 U.S.C. §521(a)(1)(B)(ii);

                   d. statement of Financial Affairs pursuant to 11 U.S.C. §521(a)(1)(B)(iii); and

                   e. copies of all payment advices or other evidence of payment for last 60 days
                      before the date of the filing of the petition by the Debtor from any employer of
                      the Debtor pursuant to 11 U.S.C. §521(a)(1)(B)(iv).

         4.        Furthermore, the Debtor has failed to:

                   a. file a Credit Counseling Certificate as required by 11 U.S.C. §521(b)(1);
              b. file a Chapter 13 Plan, as required by 11 U.S.C. §1321 and Fed. R. Bankr. P.
                 3015(b);

              c. appear and be examined at the Section 341 Meeting of Creditors as required
                 by 11 U.S.C. §343;

              d. failed to commence making Chapter 13 plan payments to the Trustee, as
                 required by 11 U.S.C. §1326(a)(1);

              e. provide the Trustee a copy of a federal income tax return or transcript for the
                 most recent year, 7 days before first meeting of creditors pursuant to 11 U.S.C.
                 §521(e)(2)(A)(i).

       5.     The time limits set forth in Bankruptcy Rule 1007(c) have expired and no
              extension of time has been granted by the Court.

       6.     The Debtor’s failure as stated above impedes the Trustee’s ability to administer
              this case and, therefore, is a default that is prejudicial to the rights of the creditors
              of the Debtor pursuant to 11 U.S.C. §1307(c)(1).

       7.     The foregoing constitutes cause to dismiss this Chapter 13 case within the
              meaning of 11 U.S.C. §1307(c).

        WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an
Order dismissing this Chapter 13 case and for such other and further relief as may seem just and
proper.

Dated: White Plains, New York
       March 3, 2020
                                                              /s/ Krista M. Preuss
                                                              Krista M. Preuss, Chapter 13 Trustee
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 19-13952
IN RE:

Orville Chevon Collins,

                                                               CERTIFICATE OF SERVICE
                                                                    BY MAIL
                                       Debtor.
-----------------------------------------------------------X


               This is to certify that I, Meghan McCarthy , have this day served a true, accurate
and correct copy of the within Notice of Motion and Application by depositing a true copy thereof
enclosed in a post-paid wrapper, in an official depository under the exclusive care and custody of
the U.S. Postal Service within New York State, addressed to each of the following persons at the
last known address set forth after each name:

Orville Chevon Collins
3940 De Reimer Ave
Bronx,NY 10466

PRO SE

Stephani A. Schendlinger, Esq.
RAS BORISKIN, LLC
900 MERCHANTS CONCOURSE, SUITE 310
WESTBURY, NY 11590




This March 3, 2020

/s/Meghan McCarthy
Meghan McCarthy ,Paralegal
Office of the Standing Chapter 13 Trustee
Krista M. Preuss, Esq.
399 Knollwood Road, Suite 102
White Plains, New York 10603
(914) 328-6333
CHAPTER 13 CASE NO: 19-13952
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE:

Orville Chevon Collins ,


Debtor(s).


                           NOTICE OF MOTION, APPLICATION
                                       and
                              CERTIFICATE OF SERVICE




                                  KRISTA M. PREUSS
                            STANDING CHAPTER 13 TRUSTEE
                           399 KNOLLWOOD ROAD, SUITE 102
                            WHITE PLAINS, NEW YORK 10603
                                    (914) 328-6333
